Citation Nr: 0211522	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, rated as 50 percent disabling, prior to March 12, 
1999.

2.  Entitlement to an increased evaluation for a right knee 
disability, rated 50 percent disabling for arthritis and 10 
percent disabling due to instability, from March 12, 1999.

3.  Entitlement to an increased evaluation for a left knee 
disability, rated as 30 percent disabling, prior to March 12, 
1999.

4.  Entitlement to an increased evaluation for a left knee 
disability, rated 10 percent disabling due to arthritis and 
10 percent disabling due to instability, from March 12, 1999, 
to include the issue of entitlement to restoration of a 30 
percent disability rating.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

(The issues of entitlement to service connection for post-
traumatic stress disorder, entitlement to service connection 
for a left hip disorder secondary to service-connected 
disabilities of the knees, and entitlement to service 
connection for a right hip disorder secondary to service-
connected disabilities of the knees will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
April 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased disability 
rating above 40 percent for a right knee disability, and 
increased the appellant's rating for his left knee disability 
from 20 to 30 percent disabling.  The appellant was notified 
of that decision by a June 5, 1998 letter from the Atlanta, 
Georgia, VARO, which thereafter certified this case to the 
Board.

In a September 1999 rating decision by the Atlanta, Georgia, 
VARO, the appellant was awarded an additional 10 percent 
disability rating for his right knee disability based upon 
medial and lateral instability, raising the combined 
disability rating for the right knee to 50 percent.  The 
appellant's left knee disability was reduced from a 30 
percent disability rating for traumatic arthritis based upon 
limitation of flexion to a combined 20 percent disability 
rating his left knee disability-a 10 percent for traumatic 
arthritis based upon limitation of extension and a separate 
10 percent rating for medial and lateral instability.

In a January 2002 rating decision by the Atlanta, Georgia, 
VARO, the disability rating for the appellant's right knee 
disability manifested by traumatic arthritis was increased 
from 40 to 50 percent disabling thereby raising the combined 
disability rating for the right knee to 50 percent prior to 
March 12, 1999, and 60 percent effective from March 12, 1999.

It is noted that in March 2000 the appellant was awarded a 
temporary total rating for his right knee disability, 
pursuant to 38 C.F.R. § 4.30, effective from August 3, 1999, 
to December 1, 1999.  Because the appellant did not disagree 
with that rating decision and in order to simplify the 
discussion of the right knee issues in this case, this 
decision will refer to the state of the appellant's right 
knee disability from March 12, 1999, without regard to the 
temporary convalescent rating.

The Board notes that entitlement to a total rating for 
compensation based on individual unemployability was 
established, effective August 7, 1997.

The Board is undertaking additional development on the issues 
of entitlement to service connection for post-traumatic 
stress disorder, a left hip disorder and a right hip disorder 
pursuant to authority granted by 67 Fed. Reg. 2,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's increased rating claims has 
been obtained by the agency of original jurisdiction.

2.  Prior to March 12, 1999, the appellant's right knee 
disability was manifested by limitation of extension to 30 
degrees, pain on motion, weakness, and mild lateral and 
medial instability.

3.  Since March 12, 1999, the appellant's right knee 
disability has been manifested by limitation of extension to 
30 degrees, pain on motion, weakness, and moderate lateral 
and medial instability.

4.  The appellant's left knee disability was rated as 30 
percent disabling continuously from August 7, 1997, to March 
11, 1999, for limitation of flexion of the leg to 15 degrees.

5.  An August 16, 1999 rating decision reduced the disability 
rating for the appellant's left knee disability from 30 
percent to a 20 percent disability rating-based upon two 
separate 10 percent disability ratings, for limitation of 
motion and for instability-effective from March 12, 1999.

6.  The appellant's combined disability rating and his 
compensation payments were unchanged as a result of the 
August 1999 rating decision.

7.  At VA examinations in March 1999, December 1999, and 
January 2001, the appellant was able to flex his right knee 
to 110 degrees without pain.

8.  The evidence shows improvement in the appellant's ability 
to flex his right knee beyond 30 degrees.

9.  Prior to March 12, 1999, the appellant's left knee 
disability was manifested by limitation of extension to 15 
degrees, limitation of flexion, pain on motion, weakness, and 
no more than mild instability or subluxation.

10.  Since March 12, 1999, the appellant's left knee 
disability has been manifested by limitation of extension to 
15 degrees, limitation of flexion to 110 degrees, pain on 
motion, weakness, and no more than mild instability or 
subluxation.

11.  In a March 1989 Board decision, entitlement to service 
connection for a back disorder was denied.

12.  The evidence that has been associated with the claims 
files since the March 1989 Board decision with regard to the 
appellant's petition to reopen his claim of entitlement to 
service connection for a back disorder is not significant 
enough to warrant its consideration in order to fairly decide 
the merits of that particular claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for a right knee disability based upon limitation of 
extension, prior to March 12, 1999 and subsequently, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5261 (2001).

2.  The criteria for a 10 percent disability evaluation, but 
no higher, for a right knee disability based upon instability 
or subluxation prior to March 12, 1999, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a 20 percent disability evaluation, but 
no higher, for a right knee disability based upon instability 
or subluxation from March 12, 1999, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for the restoration of a 30 percent 
disability rating for a left knee disability are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.2, 4.3, 4.10, 4.13, 4.14, 4.40, 4.59, 4.66, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

5.  The criteria for a disability evaluation in excess of 30 
percent for a left knee disability prior to March 12, 1999, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

6.  The criteria for a 20 percent disability evaluation, but 
no higher, for a left knee disability based upon limitation 
of extension, from March 12, 1999, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5261 (2001).

7.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disability based upon instability or 
subluxation from March 12, 1999, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2001).

8.  The March 1989 Board decision that denied entitlement to 
service connection for a back disorder is final.  38 U.S.C. 
§ 4004 (1988); 38 C.F.R. § 19.104 (1988); currently 38 
U.S.C.A. § 7104 (West Supp. 2001); 38 C.F.R. § 20.1100 
(2001).

9.  None of the evidence that has been associated with the 
claims files since the March 1989 Board decision in support 
of the appellant's petition to reopen his claim of 
entitlement to service connection for a back disorder is new 
and material; thus, the requirements to reopen that claim 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At an October 1995 VA joints examination, it was noted that 
the appellant walked with a bilateral limp and used a cane.  
He had atrophy of the left quadriceps and calf muscles.  
There was bilateral effusion and fusiform swelling of the 
left knee.  The examiner was unable to test for stability 
because of the appellant's reaction to pain.  The appellant 
was able to flex his right knee to 90 degrees and extend it 
to 10 degrees.  He was able to flex his left knee to 120 
degrees and extend it to 5 degrees.  The diagnosis was 
traumatic arthritis of both knees.

Records from A. H., M.D., show treatment of the appellant in 
April 1997 for pain in his knees.  The appellant had slight 
effusion in his knees and lacked at least five to ten degrees 
of extension in both knees, although his collateral and 
cruciate ligaments were stable when centered at the joint 
lines.  X-ray examination of his knees showed mild arthritis.  
Dr. H. diagnosed tear of the meniscus of the right knee and 
probable articular derangement of the left knee.

At an April 1997 VA joints examination, the appellant 
reported a history of arthritis in both knees.  Total knee 
replacement had been recommended by the Atlanta VA Medical 
Center.  He complained of constant knee pain.  He had a 
bilateral limp and used crutches and braces on both knees.  
He could not walk without crutches.  There was 1+ effusion of 
the right knee.  There was bony deformity of both knees.  He 
had marked weight bearing crepitus on both knees.  He was 
able to flex his right knee to 90 degrees and extend it to 20 
degrees.  He was able to flex his left knee to 115 degrees 
and extend it to zero degrees.  The examiner diagnosed 
traumatic arthritis of both knees.

In July 1997 the appellant was treated by S. Y., M.D., for 
knee pain.  The appellant had loss of motion of his knees and 
was unable to fully straighten his right knee because of 
pain.  He was unable to walk without the aid of crutches 
because of pain.  There was bilateral knee pain with loss of 
full extension and flexion and contractures of 15 degrees 
bilaterally.

VA medical records from August 1997 to December 1999 show 
treatment for back, hip, and knee pain.  In August 1997 it 
was noted that the appellant held his right knee at 30 
degrees of flexion.  He permitted only 45 degrees of flexion.  
Diagnoses included internal derangement of the knees.  X-ray 
examination showed moderate osteoarthritic changes of the 
knees.  He ambulated with crutches.  In September 1997 it was 
noted that he ambulated with a cane.  In December 1997 a 
walking cane was prescribed for the appellant.  The appellant 
underwent surgery on his right knee in August 1999.  He was 
issued axillary crutches for ambulation.  In September 1999 
it was noted that the scar on the appellant's right knee was 
well healed.  In November 1999 the appellant was able to 
extend his right knee to 20 degrees and flex it to 87 
degrees.  In December 1999 the appellant complained of right 
knee pain that radiated into his back and hips since his 
August 1999 surgery.

Records from J. C. S., M. D., show treatment of the appellant 
from September 1996 to January 1998 for knee, hip, and back 
disabilities.  In January 1998 Dr. S. noted that VA had 
recommended total knee surgery but that the appellant wanted 
to postpone it as long as possible.

At a March 1999 VA joints examination, the appellant 
complained of stiffness, swelling, and locking of his knees 
and pain in his knees.  He had had arthroscopic surgery on 
his right knee in 1985 and 1987.  We wore knee braces for 
both knees, walked with a cane, and took Voltaren, Tylenol, 
and aspirin for pain.  He was able to flex his right knee to 
100 degrees, with pain beginning at 90 degrees, and extend it 
to 30 degrees.  He was able to flex his left knee to 120 
degrees, with pain beginning at 110 degrees, and extend it to 
10 degrees.  There was mild tenderness in both knees.  He 
walked with an antalgic gait on the right and limped on the 
right.  There was mild instability of both knees medially and 
laterally.  The diagnoses were status post arthroscopic 
surgery on the right knee times two and arthralgia of both 
knees.

At a December 1999 VA joints examination, the appellant 
complained of sharp pain in his knees, which he treated with 
an analgesic cream, Tylenol, Voltaren, and Ultram.  He was to 
stand or walk for long periods.  He walked with a pair of 
axillary crutches and wore knee braces bilaterally.  He was 
able to extend his left knee to 10 degrees, flex it to 110 
degrees.  Pain began at 15 degrees of extension and 110 
degrees of flexion.  He was able to extend his right knee to 
20 degrees and flex it to 90 degrees with pain at the 
extremes of motion.  There was wasting of the right 
quadriceps and mild tenderness of both knees.  There was mild 
medial lateral instability of both knees.  There was a healed 
surgical scar on the medial aspect of the right knee.  
Diagnoses were status post right medial meniscectomy, pain in 
the right knee secondary to grade 3 tear at the right lateral 
meniscus, left knee pain secondary to grade 3 tear of the 
medial meniscus, chondromalacia patella of the left knee, 
diffuse osteoporosis of the left knee, mild medial lateral 
instability of both knees, and bone spurs at the anterior and 
posterior tibial spines and the posterior border of the right 
patella.

At a January 2001 VA joints examination, the appellant 
complained of constant pain in both knees and weakness and 
buckling of his knees, which was worse on the right.  He took 
Tylenol, tramadol, and an analgesic cream to reduce the pain 
and used knee braces bilaterally.  He had had surgery on his 
right knee three times-the last time being in 1999.  He 
could not actively extend his right knee.  Passive extension 
was to 10 degrees.  He was able to flex his right knee to 110 
degrees actively.  He was able to extend his left knee to 5 
degrees and flex it to 120 degrees.  There was wasting of the 
left quadriceps and mild tenderness on both knees.  The 
appellant walked with a pair of axillary crutches, 
nonweightbearing on the right foot.  There was moderate 
lateral instability of the right knee and mild medial lateral 
instability of the left knee.  Diagnoses were degenerative 
joint disease of both knees, status post medial meniscectomy 
of the right knee, grade 3 tear of the right lateral 
meniscus, worsening of grade 3 tear to the right lateral 
meniscus, worsening grade 3 tear to the left medial meniscus, 
chondromalacia patella of the left knee, moderate medial 
lateral instability of the right knee, and mild medial 
lateral instability of the left knee.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA does 
not require automatic remand of a claim that was previously 
adjudicated by the Board or the RO and had become final.  
This is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims.  These amendments are 
embodied in the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) and apply only to a claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
may issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a January 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings for knee disabilities and the evidence 
necessary to reopen his claim of entitlement to service 
connection for a back disability.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussion 
in the SSOC informed the appellant of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations of the appellant's knees, that was 
fulfilled by providing VA examinations to the appellant in 
April 1997, March 1999, December 1999, and January 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Increased rating claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  Except in the case of 
a rating reduction, if there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's knee disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2001).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

The appellant's service-connected knee disabilities are 
currently evaluated, in part, based on traumatic arthritis 
with limitation of extension under Diagnostic Code 5010-5261 
and traumatic arthritis with limitation of flexion under 
Diagnostic Code 5010-5260.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2001).  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis of the knees 
under Diagnostic Code 5010 is the service-connected disorder, 
and limitation of extension of the leg under Diagnostic Code 
5261 or limitation of flexion under Diagnostic Code 5260 is 
the residual condition.  Traumatic arthritis under Diagnostic 
Code 5010 is rated on limitation of motion of affected parts 
as degenerative arthritis.  Degenerative arthritis is rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).


a.  Right knee

The appellant's right knee disability is currently rated as 
50 percent disabling under Diagnostic Code 5010-5261 for 
traumatic arthritis with extension of the leg limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 
(2001).  A 50 percent rating is the maximum rating under that 
diagnostic code.  The appellant has also been assigned a 
separate 10 percent disability rating under Diagnostic Code 
5257 for knee impairment manifested by slight recurrent 
subluxation or lateral instability effective from March 12, 
1999.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 
5257 (2001); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Because the maximum, 50 percent rating under Code 5261 has 
already been assigned for the service-connected right knee 
disability, a higher rating on that basis is not possible.  A 
higher disability evaluation, 60 percent, is available only 
under Diagnostic Code 5256 for extremely unfavorable 
ankylosis of the knee, in flexion at angle of 45 degrees or 
more.  In this case, the evidence does not show that the 
appellant has ever had limitation of extension to 45 degrees.  
The worst limitation of extension shown is to 30 degrees in 
August 1997 and March 1999.  Although the appellant has 
limited flexion and extension of his leg, his knee is not 
ankylosed.  The preponderance of the evidence is against a 
disability rating greater than 50 percent based upon 
limitation of extension of the right leg.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is manifested by great pain.  Although the 
appellant has pain on motion, the Board finds that a 50 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from the 
limitation of motion of his right knee.  Without 
consideration of these factors, the appellant would only be 
assigned a 40 percent disability rating for limitation of 
extension of the leg to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

With regard to the appellant's disability rating based on 
instability of the right knee, mild medial and lateral 
instability of the knee was shown at the March 1999 VA joints 
examination but was not specifically noted earlier.  However, 
it was not specifically noted not to be present either, and, 
at the April 1997 VA joints examination, it was noted that 
the appellant could not ambulate without crutches and wore a 
knee brace.  The knee brace suggests that the appellant's 
right knee was not fully stable.  Given this evidence and 
resolving any doubt in favor of the appellant, the Board 
concludes that, prior to March 12, 1999, a 10 percent 
disability rating, but no higher, for slight lateral 
instability of the right knee is warranted.  In order to 
warrant a higher disability evaluation, Diagnostic Code 5257 
requires moderate recurrent subluxation or moderate lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
When instability was discussed in March 1999, it was shown to 
be only mild.

Regarding the stability of the appellant's knee from March 
12, 1999, the Board notes that, at the January 2001 VA 
examination, moderate lateral instability of the right knee 
was shown.  Under Diagnostic Code 5257, a 20 percent 
disability rating is assigned for moderate recurrent 
subluxation or moderate lateral instability.  A 30 percent 
rating requires knee impairment manifested by severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  Accordingly, the 
appellant is entitled to a 20 percent disability rating, but 
no higher, for moderate lateral instability of the right 
knee.  Severe instability has not been shown.

Therefore, based on the evidence, prior to March 12, 1999, 
the appellant is entitled to a 50 percent disability rating 
for limitation of extension of the right knee to 45 degrees 
and a separate disability rating of 10 percent for mild 
lateral instability of the right knee.  For this period, the 
combined disability evaluation of the appellant's right knee 
is 60 percent.  See 38 C.F.R. § 4.25 (2001).  For the 
subsequent period, the appellant is entitled to a 50 percent 
disability rating for limitation of extension of the right 
knee to 45 degrees and a separate disability rating of 20 
percent for moderate lateral instability of the right knee.  
For this period, the combined disability evaluation of the 
appellant's right knee is also 60 percent.  See 38 C.F.R. 
§ 4.25 (2001).  The Board notes that a rating in excess of 60 
percent may not be assigned unless there has been a total 
knee replacement (TKR) (Diagnostic Code 5055) or amputation 
of the leg at the upper third of the thigh (Diagnostic Code 
5161).  Inasmuch as the appellant has not yet had a TKR and 
does not have impairment equivalent to amputation at the 
upper third of the thigh, a rating in excess of 60 percent is 
not warranted.  It is noteworthy also that the amputation 
rule, 38 C.F.R. § 4.68, would preclude a rating in excess of 
60 percent in this case.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  In this case, the appellant has had 
surgery on his right knee three times.  Examination reports 
and treatment records have consistently noted that the scars 
are healed.  Although the appellant's right knee has been 
noted to be tender, none of the tenderness has been 
attributed to his surgical scars.  Although the appellant has 
limitation of function of his right knee, these symptoms have 
been attributed to ligamentous instability and arthritis, not 
to his scars.  Accordingly, the preponderance of the evidence 
is against a separate disability rating for the scars on the 
appellant's right knee.


b.  Left knee

As an initial matter, with regard to the appellant's left 
knee disability, the issue is whether a preponderance of the 
evidence establishes that the RO was justified in reducing 
the appellant's 30 percent rating to a combined 20 percent 
rating, effective from March 12, 1999.  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  

Because the March 1999 rating decision that reduced the 
combined rating for the appellant's left knee disability also 
increased the combined disability rating for the appellant's 
right knee disability, the appellant's combined disability 
rating and his compensation payments were unchanged.  His 
combined disability rating has been 70 percent since August 
7, 1997.  See 38 C.F.R. § 4.25 (2001).  Therefore, in 
effecting the reduction of the disability rating for the 
appellant's left knee, the RO did not need to comply with the 
provisions of 38 C.F.R. § 3.105(e), as to giving the 
appellant an opportunity to submit additional evidence, and 
as to the effective date for reduction.  The next question is 
whether the evidence and other legal authority supported the 
reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2001) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2001) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2001) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.  
Because the prior 30 percent rating for the appellant's left 
knee disability was in effect only from August 7, 1997, to 
March 12, 1999, the various provisions of 38 C.F.R. § 3.344 
(a), (b), pertaining to stabilization of disability ratings, 
do not apply in this case.

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does 
demonstrate improvement of the appellant's service-connected 
left knee disability such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344(c).  The May 1998 disability 
rating that assigned the 30 percent rating for the 
appellant's left knee disability was based on the July 1997 
treatment record from Dr. Y. that showed the appellant lacked 
full extension and full flexion in his left knee, had a 
contracture of 15 degrees, and had left knee pain.  Based on 
this, the RO concluded in its decision that "[a]n evaluation 
of 30 percent is assigned for leg flexion which is limited to 
15 degrees."  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).

The report of the March 12, 1999 VA joints examination, which 
showed that the appellant had left knee flexion to 110 
degrees without pain and extension to 10 degrees, supported 
the September 1999 decision to reduce the appellant's 
disability rating for his left knee to a combined 20 percent 
rating.  A December 1999 VA examination report showed that 
the appellant was able to extend his left leg to 15 degrees 
without pain and flex it to 110 degrees without pain.  The 
Board notes that the May 1998 rating decision appears to be 
based on the erroneous conclusion that a contracture of the 
leg at 15 degrees means that the appellant was unable to flex 
his left leg beyond 15 degrees rather than the correct 
conclusion that the appellant was unable to extend his leg 
beyond 15 degrees, for which only a 20 percent disability 
rating would have been warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

Because the appellant was assigned a disability rating based 
on symptoms that he never displayed, the Board finds that the 
preponderance of the evidence supports the conclusion that 
the appellant's left knee disability showed improvement 
beyond those purported symptoms.  The appellant has 
consistently been able to flex his left knee to 110 degrees, 
which would not support even a compensable evaluation based 
upon limitation of flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  The Board notes that the 
appellant's disability rating could have been reduced under 
the provisions for reducing a rating due to clear and 
unmistakable error in the May 1998 decision and the reduction 
would have been effective earlier than March 12, 1999.  See 
38 C.F.R. §§ 3.105(a), 3.500 (2001).  In this case, the 
unconventional application of the regulations by the RO has 
worked to the benefit of the appellant.

Having resolved the question of the correctness of the 
reduction of the appellant's disability rating, the Board 
turns to the appellant's claim for an increased disability 
rating for his left knee.  Prior to March 12, 1999, the 
appellant's left knee disability was rated as 30 percent 
disabling under Diagnostic Code 5010-5260 for traumatic 
arthritis with flexion of the leg limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2001).  
Effective from March 12, 1999, the appellant's left knee 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5010-5261 for traumatic arthritis with 
extension of the leg limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5261 (2001).  The appellant 
has also been assigned a separate 10 percent disability 
rating under Diagnostic Code 5257 for knee impairment 
manifested by slight recurrent subluxation or lateral 
instability effective from March 12, 1999.  See 38 C.F.R. 
§§ 4.14, 4.59, 4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.

As noted above, the appellant's 30 percent disability rating 
based upon limitation of flexion of his left leg to 15 
degrees is not supported by the evidence because the 
appellant has consistently been able to flex his left knee to 
at least 110 degrees.  Diagnostic Code 5260 provides a zero 
percent disability rating where flexion of the leg is limited 
to 60 degrees and a 10 percent disability rating where 
flexion of the leg is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).  With regard to the 
appellant's level of disability in his left knee prior to 
March 12, 1999, the evidence shows that the appellant was 
able to extend his left knee to 15 degrees without pain.  
Diagnostic Code 5261 provides a 10 percent disability 
evaluation for limitation of extension to 10 degrees, a 20 
percent evaluation where extension of the leg is limited to 
15 degrees, and a 30 percent disability rating where 
extension of the leg is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2001).  Accordingly, even with 
consideration of pain, the appellant would be entitled to 
only a 20 percent disability evaluation under Diagnostic Code 
5261.  Although the appellant might also be entitled to a 
separate 10 percent disability rating under Diagnostic Code 
5257 for impairment of the knee with slight recurrent 
subluxation or slight lateral instability, see 38 C.F.R. § 
4.71a, Diagnostic Code 5257, the combination of a 20 percent 
disability rating for limitation of extension of the left 
knee with a 10 percent disability rating for mild instability 
of the left knee, would be less than the 30 percent 
disability rating assigned to the appellant prior to March 
12, 1999.  38 C.F.R. § 4.25 (2001).  Therefore, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 30 percent for the appellant's 
left knee disability prior to March 12, 1999.

With regard to the appellant's disability rating from March 
12, 1999, the Board again notes that the July 1997 treatment 
record from Dr. Y. and the December 1999 VA examination 
report both show that the appellant was able to extend his 
left knee to only 15 degrees without pain.  These are the 
worst symptoms demonstrated by the appellant.  Although other 
VA examination reports, including those in March 1999 and 
January 2001, show the appellant to be capable of extending 
his left knee beyond 15 degrees without pain, resolving the 
benefit of the doubt in favor of the appellant, the Board 
finds that the appellant is entitled to a 20 percent 
disability rating based upon limitation of extension of his 
left leg to 15 degrees.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 20 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his 
limitation of extension of the left leg.  Indeed, were the 
Board not to consider such factors, only a 10 percent 
disability rating would be assigned because in December 1999 
the appellant was able to extend his leg to 10 degrees.  The 
onset of pain was at 15 degrees.  The appellant is also 
entitled to a 10 percent disability rating under Diagnostic 
Code 5257 for knee impairment manifested by slight recurrent 
subluxation or lateral instability since March 12, 1999.  
None of the evidence of record shows more than slight or mild 
instability of the appellant's left knee.  In order to 
warrant a higher disability evaluation, Diagnostic Code 5257 
requires moderate recurrent subluxation or moderate lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
The preponderance of the evidence is against such a finding.  
In conclusion, the Board finds that, from March 12, 1999, the 
appellant is entitled to a combined disability rating of 30 
percent, but no higher, for his left knee disability-based 
upon a 20 percent disability rating for limitation of the 
left leg to 15 degrees and a 10 percent disability rating for 
slight instability of the left knee.


2.  Back disability

The appellant is seeking service connection for a back 
disability.  In a March 1989 decision, the Board denied the 
appellant's claim of entitlement to service connection for a 
back disorder.  That decision by the Board is final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988); see 38 
U.S.C.A. § 7104 (West Supp. 2001); 38 C.F.R. § 20.1100 
(2001).  However, the law and regulations allow for reopening 
a claim, even if finality has attached, if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); see 38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.194 (1988).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the March 1989 
final decision.  The evidence received after March 1989 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

As noted earlier in this decision, the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's petition to reopen in the present case was 
received in 1997.  Therefore, the amendments are not 
applicable to the appellant's claim.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
with Tobin v. Derwinski, 2 Vet. App. 34 (1991)).

The March 1989 Board decision denied entitlement to service 
connection for a back disability because the evidence of 
record did not show that a back disorder was present during 
service nor did it show that the appellant had a current back 
disorder that was related to his service-connected knee 
disabilities.  Therefore, the Board will consider whether 
evidence submitted since that decision is new and material to 
reopen the appellant's claim.

Evidence submitted since the Board's March 1989 denial of the 
appellant's claim includes:  (1) medical records and letters 
from Dr. S. showing treatment of the appellant from July 1994 
to January 2001; (2) medical records and letters from Dr. Y. 
showing treatment of the appellant from April 1979 to July 
1997; (3) medical records from Dr. H. showing treatment of 
the appellant from January 1995 to April 1997; (4) VA medical 
records showing treatment and examination of the appellant 
between July 1988 and January 2001; (5) records from Martin 
Army Hospital showing treatment of the appellant between 
November 1971 and September 1997; (6) a November 1994 
decision on workers' compensation benefits from the 
Department of Labor, with supporting documents; and (7) the 
appellant's pleadings and statements in support of his claim.

The Board has reviewed all of the additional evidence 
received since the March 1989 Board decision.  Duplicates of 
earlier records are not considered "new and material 
evidence" because they were already of record when the March 
1989 Board decision was rendered.  Further, evidence 
pertaining to disabilities other than the appellant's back 
and knees is not considered "new and material evidence" 
because it does not bear directly and substantially upon the 
specific matter under consideration-whether the appellant's 
back disability was incurred in service or is related to his 
service-connected knee disabilities.

The medical records from Dr. S. include a September 1994 
letter in which he stated that the appellant suffered from 
problems with his spine.  In a November 1995 letter in which 
Dr. S. notes that the appellant suffers from multiple 
traumatized herniated discs.  In a June 1996 letter, Dr. S. 
stated that the appellant suffered a spine injury in a May 
1973 automobile accident and described the diagnoses of the 
appellant's spine disability.  In September 1996 Dr. S. noted 
that the appellant suffered spine injuries in a May 1995 
accident.  In a January 2001 letter, Dr. S. recommended 
reexamination of the appellant regarding his knee 
disabilities.  None of these records show that the 
appellant's spine disability is related to his military 
service or to his service connected knee disabilities.  The 
records either limit themselves to discussing the 
manifestation of the claimed disorder or they contradict, 
rather than support, the appellant's contentions that his 
back disability is related to his service or to his knee 
disabilities; therefore, they do not bear directly and 
substantially upon the specific matter under consideration.

The medical records from Dr. Y. include a December 1993 
letter, which states that the appellant had very significant 
degenerative disc disease at L5-S1.  A July 1997 letter from 
Dr. Y. states that he first treated the appellant in April 
1979.  At that time, the appellant reported a history of 
injuries in service to his knees but not to his back.  He had 
suffered cervical and lumbar spine injuries in an automobile 
accident in May 1973.  He had injured his back again in 
September 1975 when he fell from a rafter and in another 
automobile accident in June 1989.  He had also injured his 
back in May 1995 when planks gave way on ladder that he was 
climbing.  Like the records from Dr. S., none of the records 
from Dr. Y. are sufficient to reopen the appellant's claim 
because they do not bear directly and substantially upon the 
specific matter under consideration.  They do not show that 
the appellant's spine disability is related to his military 
service or to his service connected knee disabilities.  They 
either limit themselves to discussing the manifestation of 
the claimed disorder or they contradict the appellant's 
contentions that the pertinent disability is related to 
service or the appellant's knee disabilities.

Records from Dr. H. discuss the state of the appellant's knee 
and hip disabilities in 1995 and 1997.  Dr. H. also briefly 
mentions that the appellant has degenerative disease in his 
spine.  However, Dr. H. does not relate the appellant's back 
disability to his knee disabilities in any way or to any 
event in service.  Because they fail to address the question 
of the etiology of the claimed back disorder, these records 
do not bear directly and substantially upon the specific 
matter under consideration.

VA medical records and examination reports show treatment of 
the appellant for disabilities including his back and knee 
disabilities from July 1988 to January 2001.  To the extent 
that they limit themselves to discussing the manifestations 
of the appellant knee and back disorders, they do not bear 
directly and substantially upon the specific matter under 
consideration.

In November 1988 the appellant reported that he had injured 
his back in an automobile accident in approximately April 
1988.  He also reported a 30-year history of low back pain.  
At a September 1990 VA examination, the appellant reported 
suffering a back injury on a parachute jump in service.  At a 
December 1997 psychiatric evaluation, the appellant reported 
a history of back pain following a fall down a high ladder.

The reported histories of injuries to the appellant's back 
after service contradict rather than support the appellant's 
contention that his back injury was incurred in service.  
Further, these records do not relate that the appellant's 
knee disabilities contributed to the post service injuries to 
his spine; therefore, these records do not bear directly and 
substantially upon the specific matter under consideration.  
To the extent that the records indicate that appellant 
reported injuries to his back in service or back pain since 
his military service, they are cumulative of evidence 
associated with the claims file at the time of the March 1989 
Board decision and are not new evidence for purposes of 
reopening a claim.  These records only reflects the 
appellant's restatement of his earlier post-service 
contentions of record, including his testimony at a March 
1975 hearing, to the effect that he believes that he suffered 
injuries to his lower back in service and that the current 
disorders of the lower back should be therefore service-
connected.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, any lay statements concerning the onset 
of any medical condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The records from Martin Army Hospital show that the appellant 
suffered numerous injuries to his back after service.  In May 
1973 the appellant's back was injured in a motor vehicle 
accident.  In September 1975 the appellant injured his back 
when he fell approximately five feet from a ceiling because a 
board he stepped on was not nailed down.  In October 1985 he 
suffered a lower back injury after falling on wet steps.  In 
June 1989 his lower back was injured in another motor vehicle 
accident.  In May 1995 his back was injured when a ladder 
collapsed beneath him.  These records do not bear directly 
and substantially upon the specific matter under 
consideration because they contradict rather than support the 
appellant's contentions that his back disability is related 
to his military service or to his service-connected knee 
disabilities.  Further, with the exception of the injuries in 
June 1989 and May 1995, the appellant's prior injury history 
is cumulative of evidence, showing that same injury history, 
that was before the Board in March 1989.

The November 1994 decision by the Department of Labor notes 
that the appellant sustained spine injuries in a motor 
vehicle accident in June 1989.  The appellant also had 
injured his back in approximately 1975 in a fall from an 
attic and in approximately 1980 in a fall down stairs.  As 
with the records from Martin Army Hospital, these records 
contradict rather than support the appellant's contentions 
that his back disability is related to his military service 
or to his service-connected knee disabilities and, therefore, 
do not bear directly and substantially upon the specific 
matter under consideration.

Included with the decision by the Department of Labor is the 
report of an October 1994 examination of the appellant by J. 
W., M.D.  Dr. W. noted the appellant's history of an injury 
in a motor vehicle accident in June 1989 as well as "a lurid 
history" of back, knee, and right hip injuries both while in 
the military and on the job since 1955.  Dr. W. did not 
report the appellant's history with any greater specificity.  
At most, this history is cumulative of the appellant's 
statements and reported injuries to his back in service or 
back pain since his military service that were before the 
Board in March 1989 Board decision and are, therefore, not 
new evidence for purposes of reopening a claim.  Dr. W. also 
discusses the current diagnosis of the appellant's back 
disorder and its relationship to the June 1989 accident.  
Although Dr. W. notes that the appellant had a disability 
that pre-existed the June 1989, he does not relate the 
appellant's back disability to his knee disabilities in any 
way or to any event in service.  He limits himself to 
discussing the manifestation of the back disorder as a result 
of the June 1989 accident.  Accordingly, these records do not 
bear directly and substantially upon the specific matter 
under consideration.

Finally, the appellant's pleadings and statements in support 
of his claim are merely cumulative of his assertions before 
the Board in March 1989 that he suffered from chronic back 
impairment as a result of an injury sustained in service due 
to parachute landings or that his back disability is related 
to his service-connected knee disabilities.  As such, this 
evidence is not new.

Thus, the Board concludes that the additional evidence that 
has been associated with the file with regard to the 
appellant's petition to reopen his claim of entitlement to 
service connection for a back disorder is not significant 
enough to warrant its consideration in order to fairly decide 
the merits of the claim.  In view of this finding, the Board 
concludes that none of the evidence that has been associated 
with the claims files since the March 1989 Board decision in 
support of the appellant's application to reopen his claim of 
entitlement to service connection for a back disorder is new 
and material.  The requirements to reopen the claim have not 
been met, and the appeal is denied.













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating greater than 50 percent 
for arthritis of the right knee with of limitation of 
extension is denied.

A 10 percent rating, but no higher, for the appellant's right 
knee disability manifested by instability prior to March 12, 
1999, is granted, subject to the regulations governing the 
payment of monetary awards.

A 20 percent rating, but no higher, for the appellant's right 
knee disability manifested by instability since March 12, 
1999, is granted, subject to the regulations governing the 
payment of monetary awards.

Restoration of a 30 percent rating for the appellant's 
service-connected left knee disability is denied.

Entitlement to a disability rating greater than 30 percent 
for the appellant's left knee disability prior to March 12, 
1999, is denied.

A 20 percent rating, but no higher, for arthritis of the left 
knee with limitation of extension since March 12, 1999, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a disability rating greater than 10 percent 
for the appellant's left knee disability manifested by 
instability since March 12, 1999, is denied.

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a back 
disability, the claim is not reopened, and the appeal is 
denied.

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


